Case 19-30447-thf         Doc 11     Filed 03/11/19     Entered 03/11/19 15:52:02        Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 In Re:                                               Case No. 19-30447

 Tonisha L. Hampton
                                                      Chapter 13

 Debtor.                                              Judge Thomas H. Fulton

                              OBJECTION TO CHAPTER 13 PLAN

          Deutsche Bank National Trust Company, as Trustee for Morgan Stanley ABS Capital I

Inc. Trust 2006-HE4, Mortgage Pass-Through Certificates, Series 2006-HE4 (“Creditor”) by and

through their undersigned counsel, hereby objects to the Debtors’ Proposed Chapter 13 Plan filed

on February 18, 2019. This objection is hereby supported by the following memorandum.

                                          MEMORANDUM

          Creditor holds a secured interest in the Real Estate located at 124 N. 36th Street

Louisville, KY 40212. Creditor will be filing a Proof of Claim listing a total debt of

approximately $65,441.46 and pre-petition arrears of approximately $702.31. The Chapter 13

Plan does not provide treatment for the prepetition arrearages.

          The Chapter 13 Plan does not adequately protect the Creditor’s interest in said property

and should therefore be denied confirmation.

                                                      Respectfully Submitted,

                                                      /s/ Molly Slutsky Simons
                                                      Molly Slutsky Simons (97962)
                                                      Sottile & Barile, Attorneys at Law
                                                      P.O. Box 476
                                                      Loveland, OH 45140
                                                      Phone: 513.444.4100
                                                      Email: bankruptcy@sottileandbarile.com
                                                      Attorney for Creditor
Case 19-30447-thf      Doc 11     Filed 03/11/19     Entered 03/11/19 15:52:02       Page 2 of 2



                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on March 11, 2019.

By Notice of Electronic Filing to:

       Ross Benjamin Neuhauser, Debtors’ Counsel
       Whitford13notice@gmail.com

       William W. Lawrence, Trustee
       ECF@louchapter13.com

       Charles R. Merrill, Office of the U.S. Trustee
       ustpregion08.lo.ecf@usdoj.gov

By United States mail to:

       Tonisha L. Hampton, Debtor
       124 N 36th St
       Louisville, KY 40212

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (97962)
                                                   Attorney for Creditor
